Citation Nr: 1454349	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  11-08 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disorder, including arthritis and associated radiculopathy.


REPRESENTATION

Appellant represented by:	Betty L. G. Jones, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1988 to November 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board notes that the issue on appeal has been variously characterized by the RO as lumbar spine arthritis with radiculopathy, thoracic spine degenerative arthritis, and thoracolumbar spine arthritis with radiculopathy, and the Veteran has submitted substantive appeals for three separate statements of the case, all addressing his claim for a thoracolumbar spine disorder.  As these disorders all clearly refer to the same underlying condition which was claimed by the Veteran in January 2010 as "back condition to include nerve involvement," and they do not result in different manifestations, the issues have been recharacterized as the single issue indicated on the title page.  See, e.g., Amberman v. Shinseki, 570 F.3d 1377, 1380-1381 (Fed. Cir. 2009) ("VA regulations caution against making multiple awards for the same physical impairment simply because that impairment could be labeled in different ways.").

A review of the Veterans Benefits Management System paperless claims processing system reveals no records pertinent to the current appeal.  A review of the Virtual VA electronic claims file reveals the transcript of the July 2014 Board hearing and VA treatment records relevant to the issue on appeal.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disorder, to include as secondary to right knee degenerative joint disease, was submitted by the Veteran in April 2010, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

FINDING OF FACT

Probative medical evidence of record demonstrates that the Veteran has a thoracolumbar spine disorder, including arthritis and associated radiculopathy, that is as likely as not related to an injury during service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for a grant of service connection for a thoracolumbar spine disorder, including arthritis and associated radiculopathy, have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board allows the benefit sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Veteran asserts that he has a current thoracolumbar spine disorder with radiculopathy that either had its onset during service or is related to an injury he incurred during service.  The Veteran has testified that he injured his back when he slipped and fell in the shower and that he has had back pain symptoms from that time to the present.  The Veteran's slip and fall injury is confirmed in his service treatment records, which show that in April 1989 he slipped in the shower and injured the left upper thoracic area of his back with subsequent back muscle spasms.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Where a veteran served continuously for 90 days or more and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of service, it shall be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The Veteran's service treatment records show that he incurred an injury in service, and his VA treatment records, which contain numerous complaints and diagnoses related to lower back pain and lumbar radiculopathy, confirm the existence of a present disability.  Therefore, the only question that remains in order to grant service connection under 38 C.F.R. § 3.303 is whether there is a causal relationship between the Veteran's present disability and the in-service injury.

The Veteran has been afforded VA examinations of the spine in January 2010, October 2011, and January 2012.  The Veteran was given diagnoses of lumbar spine arthritis, degenerative arthritis of the thoracolumbar spine with right sciatic radiculopathy, and degenerative disc disease lumbar spine.  All three examiners opined that the Veteran's current disability was not related to his in-service injury based on the same rationale-that there was no evidence of continual medical treatment since service, and hence no evidence of continuing symptoms since service.

These findings, however, disregard the Veteran's credible lay statements asserting that he has had continuing symptoms since service.  The Veteran has consistently asserted that he had these symptoms occurred in and since service, even though he was not always receiving medical treatment for them.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (A layperson is competent to report on the onset and continuity of current symptomatology.).

The Veteran has also submitted a March 2013 examination report from a private physician.  The physician, although without access to the claims file, reviewed the Veteran's service treatment records and his more recent medical treatment records, and it therefore appears that the physician was able to form a medical opinion based on a review of the relevant facts and history.  The physician found that comparison of the patient against persons of similar height, weight, and age reveals that osteoarthritis was of early onset and suggestive of trauma causing early degeneration.  He therefore opined that the Veteran's current disability was more likely than not related to the injuries he received in service.

The Board therefore finds that, affording the Veteran the benefit of the doubt, there is sufficient competent and probative medical evidence, primarily that of the March 2013 examination report, which shows that the Veteran's currently diagnosed thoracolumbar spine disability is related to his in-service spinal injury in 1989.  As such, the criteria for service connection for a thoracolumbar spine disorder, including arthritis and associated radiculopathy, are met.


ORDER

Entitlement to service connection for a thoracolumbar spine disorder, including arthritis and associated radiculopathy, is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


